                   Case 5:21-cv-02392-BLF Document 34 Filed 08/31/21 Page 1 of 2



 1                                    UNITED STATES DISTRICT COURT
 2                                   NORTHERN DISTRICT OF CALIFORNIA
 3   JUNHAN JEONG, individually and on behalf of       )
     all others similarly situated                     ) Case No: 5:21-cv-02392
 4                                                     )
                                       Plaintiff(s),   ) APPLICATION FOR
 5                                                     ) ADMISSION OF ATTORNEY
              V.
      NEXO FINANCIAL LLC, NEXO FINANCIAL               ) PRO HAC VICE
 6
      SERVICES LTD., NEXO SERVICES OU, NEXO            ~ (CIVIL LOCAL RULE 11-3)
      AG, and NEXO CAPITAL INC.,
 7
                   Defendant(s).    )
     _______________             ____,)
 8
         I, Alex Potter                             an active member in good standing of the bar of
 9
     New York                        hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Plaintiff                                    in the
     above-entitled action. My local co-cow1sel in this case is Katherine Eskovitz                      an
11   attorney who is a member of the bar of this Cow·t in good standing and who maintains an office
     within the State of California.
12
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL'S ADDRESS OF RECORD:
13
      99 Park Avenue, Suite 1910                           1158 26th Street, No. 175
      New York, NY 10016                                   Santa Monica, CA 90403
14
       MY TELEPHONE# OF RECORD:                            LOCAL CO-COUNSEL'S TELEPHONE# OF RECORD:
15    (646) 970-7543                                       (646) 791-6883
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL'S EMAIL ADDRESS OF RECORD:
16    apotter@rcfllp.com                                   keskovitz@rcfllp.com
          I am an active member in good standing of a United States Cowt or of the highest cow·t of
17    another State or the District of Columbia, as indicated above; my bar number is: 5346333
18       A hue and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
          I declare under penalty of perjun; that the.foregoing is tme and correct.
21
      Dated: 08/31/21                                               Alex Potter
22                                                                                APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE

25        IT IS HEREBY ORDERED THAT the application of Alex Potter                                is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-cowlSel
27   designated in the application will co11Stitute notice to the party.

28
     Dated:    August 31, 2021
                                                            UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                 October 2012
      Case 5:21-cv-02392-BLF Document 34 Filed 08/31/21 Page 2 of 2




           Appellate Division of the Supreme Court
                     of the State of New York
                   Third Judicial Department


     I, Robert D. Mayberger, Clerk of the Appellate Division of
the Supreme Court of the State of New York, Third Judicial
Department, do hereby certify that

                     Alex Timothy Potter
was duly licensed and admitted to practice as an Attorney and
Counselor at Law in all the courts of this State on April 17, 2015,
has duly taken and subscribed the oath of office prescribed by law,
has been enrolled in the Roll of Attorneys and Counselors at Law
on file in this office, is duly registered with the Administration
Office of the Courts, and according to the records of this Court is
currently in good standing as an Attorney and Counselor-at-Law.



                             In Witness Whereof, I have hereunto set
                             my hand in the City of Albany on
                             August 25, 2021.




                                  Clerk of the Court


CertID-00029311
